



EXHIBIT 10.18
MICROCHIP TECHNOLOGY INCORPORATED
2004 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT


Unless otherwise defined herein, the terms defined in the 2004 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Notice of Stock
Option Grant.


Optionee
%%FIRST_NAME%-% %%LAST_NAME%-%



You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and the Stock Option Agreement, as
follows:


Grant Number:
%%OPTION_NUMBER%-%
Grant Date:
%%OPTION_DATE,’Month DD, YYYY’%-%
Date Vesting Begins:
%%VEST_ DATE_PERIOD1, ’Month DD, YYYY’%-%
Vesting Period:
%%VEST_PERIOD%%
Exercise Price per Share:
%%OPTION_PRICE%-%
Total Number of Options Granted:
%%TOTAL_SHARES_GRANTED%-%
Total Exercise Price:
%%TOTAL_OPTION_PRICE%-%
Type of Option:
Nonstatutory Stock Option
Term/Expiration Date:
%%EXPIRE_DATE_PERIOD1%-%
 
 



Vesting Schedule. This Option shall be exercisable, in whole or in part, in
accordance with the following schedule:
%%VEST_SCHEDULE%%.
Optionee understands that the Option is granted subject to and in accordance
with the express terms and conditions of the Plan. Optionee agrees to be bound
by the terms and conditions of the Plan and the terms and conditions of the
Option as set forth in the Stock Option Agreement attached hereto as Exhibit A.
Termination Period. To the extent vested, this Option may be exercised for three
months after Optionee ceases to be a Service Provider. If Optionee ceases to be
a Service Provider as a result of their Disability, this Option may be exercised
for six months following their termination. If Optionee dies while a Service
Provider, this Option may be exercised for twelve months after Optionee’s death.
In no event shall this Option be exercised later than the Term/Expiration Date
provided above.
Binding Agreements. By signature of Company's representative below, and
Grantee’s acceptance of this Grant in accordance with Company procedures, the
parties agree that this Grant Notice, the Agreement, and the Plan constitute
Grantee’s entire agreement with respect to this Award and agree to be bound by
the terms therein. Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan, the Agreement, and/or this Award. This Award may be
modified by the Company, but in accordance with Section 21(c) of the Plan, it
may not be modified adversely to Grantee’s interest except by means of a writing
signed by the Company and Grantee. The Company will administer the Plan from the
United States of America. The internal laws of the State of Arizona, United
States of America, but not its choice of law principles, will govern this Award.
GRANTEE
 
MICROCHIP TECHNOLOGY INCORPORATED
 
 
 
Acceptance: By Electronic Signature
        By:
/s/ Steve Sanghi
 
 
Steve Sanghi, President and CEO

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






EXHIBIT A
MICROCHIP TECHNOLOGY INCORPORATED
2004 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT


1.    Grant of Option.
The Plan Administrator of the Company hereby grants to the Optionee (the
“Optionee”) named in the Notice of Stock Option Grant to which this Agreement is
attached as Exhibit A (the “Notice of Grant”) an option (the “Option”) to
purchase the number of Shares, as set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 21(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.
2.    Exercise of Option.
(a)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A-1 (the “Exercise Notice”) or in
written or electronic form as designated by the Company, which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Stock Administrator of the Company. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
3.    Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:
(a)    cash;
(b)    check; or




--------------------------------------------------------------------------------





(c)    to the extent permitted by the Administrator, delivery of a properly
executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall be required to effect an
exercise of the Option and delivery to the Company of the sale proceeds required
to pay the Exercise Price.
4.    Non-Transferability of Option.
Unless determined otherwise by the Administrator, this Option may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the recipient, only by the recipient. If the
Administrator makes this Option transferable, such Option shall contain this
additional terms and conditions as the Administrator deems appropriate.
5.    Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
6.    Tax Obligations.
(a)    Withholding Taxes. Optionee agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Optionee) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.
7.    Entire Agreement; Governing Law.
The Plan and Notice of Grant are incorporated herein by reference. The Plan,
Notice of Grant and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of Arizona.
8.    NO GUARANTEE OF CONTINUED SERVICE.
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.




--------------------------------------------------------------------------------





By your signature, you agree that this Option is granted under and governed by
the terms and conditions of the Plan, the Notice of Grant and this Option
Agreement. Optionee has reviewed the Plan, the Notice of Grant and this Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Option Agreement and fully understands all
provisions of the Plan, the Notice of Grant and Option Agreement. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify the Company upon any change
in the residence address indicated below.
9.    Choice of Languages For Employees of Canadian Locations Only. The
undersigned agrees that it is his express wish that this form and all documents
relating to his participation in the scheme be drawn in the English language
only. Le soussigné convient que sa volonté expresse est que ce formulaire ainsi
que tous les documents se rapportant à sa participation au régime soient rédigés
en langue anglaise seulement.
By Grantee’s electronic acceptance of the Agreement, Grantee agrees that this
Award is granted under and governed by the terms and conditions of the Plan, the
Grant Notice and this Agreement. Grantee has reviewed the Plan, the Grant Notice
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan, the Grant Notice and this Agreement. Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan,
the Grant Notice and this Agreement.
GRANTEE
 
MICROCHIP TECHNOLOGY INCORPORATED
 
 
 
Acceptance: By Electronic Signature
 
By: /s/ Steve Sanghi
 
 
Steve Sanghi, President and CEO





